Citation Nr: 0306491	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  94-47 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefits sought on 
appeal.  The veteran, who had active service from October 
1966 to November 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.   In 
March 1997 and April 1998, the Board returned this case to 
the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
review. 

REMAND

As a preliminary mater, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make regional efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

A review of the record following a return of the claims file 
to the Board discloses that the RO did not inform the veteran 
of the provisions of the VCAA although the claims file was 
located at the RO for a substantial period of time following 
the enactment of the VCAA.  This failure to inform the 
veteran constitutes a significant denial of due process and 
must be remedied by the RO prior to further appellate review.

In addition, the record clearly raises a claim of service 
connection for alcoholism or alcohol abuse secondary to the 
veteran's service-connected PTSD.  Given that at least one VA 
physician, the examiner who performed the April 1997 VA 
examination, offered an opinion that the veteran's 
cardiovascular disease was related to his ethanol abuse and 
another opinion from a VA physician, the physician who 
performed the March 2000 post-traumatic stress disorder 
examination, that the veteran's alcoholism was related to his 
post-traumatic stress disorder, the Board finds that a claim 
of service connection for alcohol abuse or alcoholism is 
inextricably intertwined with the current issue on appeal.  
As such, this matter must be addressed by the RO in light of 
the decision of the United States Court of Appeals for the 
Federal Circuit in Allen v. Principi, 237 F. 3d, 1368 (Fed. 
Cir. 2000, prior to appellate review.

In addition, the Board believes that further development of 
the medical evidence is necessary.  In this regard, the Board 
would observe that there are conflicting opinions regarding 
the etiology of the veteran's cardiovascular disease.  
Following an April 1997 VA examination the physician was of 
the opinion that the veteran's cardiovascular disease was 
secondary to ethanol abuse, but the examiner who performed 
the November 2000 examination concluded that none of the 
veteran's cardiovascular problems were caused by alcoholism 
or alcohol abuse.  However, it was noted by the veteran's 
representative in the March 2003 Informal Hearing 
Presentation, the question remained as to whether the 
veteran's cardiovascular disease is secondary to his service-
connected PTSD.  In this regard, of record is a May 1993 
statement from the veteran's therapist which stated that the 
veteran's cardiac problems and psychological disorder 
exacerbated each other and a May 1992 statement from James H. 
Ceaser, M.D., which offered an opinion that the veteran's 
PTSD aggravated his arteriosclerotic heart disease.  However, 
there does not appear to be an opinion from any physician who 
has had the benefit of a review of all of the veteran's 
medical records contained in the claims file as to whether or 
not the veteran's cardiovascular disease was caused by his 
PTSD, or aggravated by his PTSD as contemplated by the 
decision of the United States Court of Appeals for Veterans 
Claims in Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the opinion of the Board that further development of 
the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

1.  The veteran should be notified of the 
provisions of the VCAA, including the 
division of responsibilities between the 
VA and the veteran in obtaining evidence 
necessary to substantiate his claim.

2.  The veteran's claims file should be 
referred for review to a panel of two 
physicians consisting of a cardiologist 
and a psychiatrist for the purpose of 
determining the etiology of the veteran's 
cardiovascular disease and alcohol abuse.  
The physicians are requested to each 
review all pertinent medical records 
contained in the veteran's claims file 
and collaborate on a single report that 
addresses the following questions:  (1) 
Is the veteran's cardiovascular disease 
caused by his service-connected PTSD?  
(2) Is the veteran's cardiovascular 
disease chronically worsened by his PTSD?  
(3) Is the veteran's alcohol abuse caused 
by his PTSD? (4) Is the veteran's 
cardiovascular disease caused by his 
alcohol abuse?  A complete rationale for 
all opinions expressed would be 
appreciated and a discussion of the facts 
and medical principles would be of 
considerable assistance to the Board.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should adjudicate a 
claim for secondary service connection 
for alcohol abuse and readjudicate the 
veteran's claim for cardiovascular 
disease secondary to the service-
connected PTSD.  If the benefits sought 
are denied the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case on all 
issues for which a notice of disagreement 
is of record and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The proper procedure for placing 
any new issues in appellate status should 
be explained to the veteran.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with the current appeal.  No 
action is required of the veteran until he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


